EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In view of the Patent Board Decision rendered on 7/23/21, the application has been amended as follows: 

Claims 1 – 13, 15 – 27 and 30 – 37 have been canceled.
Claim 14. (Currently amended) A communication circuit for communicating data across an isolation barrier, comprising: an input circuit configured to receive a plurality of input data channels; a framing circuit coupled to the input circuit and configured to frame an input data packet from the plurality of input data channels, the input data packet comprising a plurality of bits; an encoding circuit configured to encode the plurality of bits of the framed input data packet as a first data symbol with a selected amplitude, frequency, and/or phase; a driver circuit configured to drive the first data symbol onto an isolator bridging the isolation barrier; a receive circuit configured to receive a second data symbol from the isolator; a decoding circuit configured to decode a plurality of bits of an output data packet based on the second data symbol; a deframing circuit configured to deframe the output data packet into output data of a plurality of output data channels, wherein the receive circuit and the deframing circuit are on a same side of the isolation barrier as the driver circuit; and a mixer circuit and a 

Claim 28. (Currently amended) A communication circuit for communicating data across an isolation barrier, comprising: an input circuit configured to receive a plurality of input data channels; a framing circuit coupled to the input circuit and configured to frame an input data packet from the plurality of input data channels, the input data packet comprising a plurality of bits; an encoding circuit configured to encode the plurality of bits of the framed input data packet as a first data symbol with a selected amplitude, frequency, and/or phase; a driver circuit configured to drive the first data symbol onto an isolator bridging the isolation barrier; a receive circuit configured to receive a second data symbol from the isolator; a decoding circuit configured to decode a plurality of bits of an output data packet based on the second data symbol; a deframing circuit configured to deframe the output data packet into output data of a plurality of output data channels, wherein the receive circuit and the deframing circuit are on a same side of the isolation barrier as the driver circuit; and wherein the framing circuit is configured to dynamically adjust a number of bits included in the input data packet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462